DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                      Information Disclosure Statement
	The information disclosure statement filed on 06/25/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okumura (US 2019/0189756 A1, hereinafter “Okumura”).

In regards to claim 1, Okumura discloses (See, for example, Fig. 14) a semiconductor device comprising: 
a semiconductor layer in which a first conductivity-type (n-type) drift layer (2/3) is formed; 
a trench-type switching element (region 40, trench type 9) in which a gate electrode (12) is embedded in a first trench (9) formed in the semiconductor layer to reach the drift layer (2/3); 
a trench-type current sense element (region 42, trench type 9) in which a gate electrode (12) is embedded in a second trench (9) formed in the semiconductor layer to reach the drift layer (2/3); 
(9a) configured to be formed in the semiconductor layer at a boundary portion between an active region (region 40) where the switching element is formed and a current sense region (See, for example, Par [0073]) where the current sense element is formed, and reach the drift layer (2/3); 
a second conductivity-type (p-type) first protective layer (5b) formed below the first trench (region 40, trench 9) in the drift layer (2/3); 
a second conductivity-type (p-type) second protective layer (5b, in region 42) formed below the second trench (region 42, trench 9) in the drift layer (2/3); and 
a second conductivity-type (p-type) third protective layer (5d) formed below the third trench (region 42, trench 9a) in the drift layer (2/3); wherein the third protective layer (5d) has a divided portion divided in a first direction from the active region (40) to the current sense region (peripheral regions of 42).

In regards to claim 3, Okumura discloses (See, for example, Fig. 14) a plurality of the divided portion of the third protective layer (5d) are provided along the first direction.

In regards to claim 4, Okumura discloses (See, for example, Fig. 14) in the third trench (9a), the semiconductor layer having a mesa shape is formed on the divided portion of the third protective layer (5d).

In regards to claim 5, Okumura discloses (See, for example, Fig 14 annotated and included below) a plurality of the divided portions of the third protective layer (5d) and a plurality of the (the mesas formed surrounding the trench 9a) are provided along the first direction.


    PNG
    media_image1.png
    746
    1085
    media_image1.png
    Greyscale

In regards to claim 6, Okumura discloses (See, for example, Fig. 14 annotated and included above) the divided portions of the third protective layer (5d) and the semiconductor layers having the mesa shape (the mesa structures surrounding trench 9a) are provided at equal intervals (the third protective layer is coplanar with the mesa structures) along the first direction.

In regards to claim 7, Okumura discloses (See, for example, Fig. 14 annotated and included above) in the third trench (9a), a plurality of the semiconductor layers having the mesa shape (the mesa structures surrounding the trench 9a) are formed side by side in a second direction perpendicular to the first direction.

In regards to claim 10, Okumura discloses (See, for example, Fig. 14 annotated and included above) a fourth trench (one of the trench 9 formed in the peripheral region 42) configured to be formed in the semiconductor layer in an outer peripheral region (42) provided around the active region (40) and the current sense region (See, for example, Par [0073]), and reach the drift layer (2/3); and a second conductivity-type (p-type) fourth protective layer (one of the 5b structures in the peripheral region 42) formed below the fourth trench (one of the trench 9 formed in the peripheral region 42) in the drift layer (2/3).

                                            Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura.

In regards to claims 2, 8 and 9, Okumura discloses (See, for example, Fig. 14) a width of the divided portion of the third protective layer (5d) is equal to or less than an interval of the first trenches (9 in region 40) and an interval of the second trenches (9 in region 42).
	


	Notwithstanding, it would have been an obvious matter of design choice bounded by well- known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular relative dimensions because applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another relative dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893